09-5224-pr
Torres v. Ercole
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 13th day of April two thousand eleven,

Present:    RALPH K. WINTER,
            ROSEMARY S. POOLER,
            PETER W. HALL,
                        Circuit Judges.
_____________________________________________________

IVAN TORRES,

                                             Plaintiff-Appellant,

                        -v-                                                09-5224-pr

ROBERT ERCOLE,

                                             Respondent-Appellee.



Appearing for Appellant:      Eunice C. Lee, (Richard M. Greenberg, on the brief), Office of the
                              Appellate Defender, New York, NY.

Appearing for Appellee:       Alyson J. Gill, Assistant Attorney General, (Barbara D.
                              Underwood, Solicitor General and Roseann B. MacKechnie,
                              Deputy Solicitor General for Criminal Matters, on the brief), for
                              Andrew M. Cuomo, New York State Attorney General, New York,
                              NY.

      Appeal from the United States District Court for the Southern District of New York
(Berman, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Appellant appeals from an order of the Southern District of New York (Berman, J.)
denying his petition for a writ of habeas corpus. Appellant contends that he received ineffective
assistance of counsel as a result of his attorney’s failure to obtain suppression of a statement
made shortly before his arrest. The district court denied habeas relief and this appeal followed.
We affirm for substantially the same reasons stated in the district court’s thoughtful and
comprehensive opinion.

       We have considered Appellant’s remaining arguments and conclude that they are without
merit. Accordingly, for the reasons stated herein, the judgment of the district court hereby is
AFFIRMED.


                                                            FOR THE COURT:
                                                            Catherine O’Hagan Wolfe, Clerk




                                                2